Citation Nr: 0833005	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-11 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Whether there was clear and unmistakable error (CUE) in 
the RO's April 27, 1948, rating decision which denied service 
connection for PTB.

2.  Whether the RO's April 27, 1948, rating decision, which 
denied service connection for pulmonary tuberculosis (PTB), 
was timely appealed.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active duty between February 1941 and March 
1947.  He was a prisoner of war (POW) of the Japanese from 
April 1942 to August 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision (titled 
as a "Statement of the Case") by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In May 2006, the Board granted the veteran's motion to 
advance his case on the docket under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

In June 2006, the appeal was remanded to the RO for 
additional action necessary prior to appellate review. 

In a September 2006 decision, the Board denied the veteran's 
claims.  In so doing, the Board slightly rephrased the first 
issue in order to more accurately reflect the arguments of 
the appellant, as well as to more accurately encompass the 
entirety of the issue in controversy.

The veteran appealed the Board's September 2006 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated April 24, 2008, the Court vacated 
the Board's decision and remanded the claims pursuant to the 
terms of a Joint Motion for Remand.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The RO's April 27, 1948, rating decision was the product 
of CUE as service medical records included a diagnosis of 
active PTB by chest X-ray examination, a line of duty (LOD) 
determination was made that PTB was incurred in service, and 
a Board of Medical Officers certified that the veteran's 
chronic, reinfection-type, inactive PTB manifested at the 
time of his discharge from service had its onset in service 
and/or was aggravated in service.

2.  As the RO's April 27, 1948, rating decision has been 
reversed on the basis of CUE, the issue of whether such 
rating decision was timely appealed by the veteran is moot.


CONCLUSIONS OF LAW

1.  The RO's April 27, 1948, rating decision that, denied 
service connection for PTB, is reversed based on CUE as the 
requirements to establish service connection for PTB had been 
met.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 
(2007).

2.  The issue of whether the RO's April 27, 1948, rating 
decision, which denied service connection for PTB was timely 
appealed, is dismissed for lack of a controversy at issue in 
light of the finding above.  38 U.S.C.A. §§ 5109A(b); 7105 
(West 2002); 38 C.F.R. § 3.400(k) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative have argued that the RO 
committed CUE in its April 1948 rating decision that denied 
service connection for PTB.  Alternatively, his 
representative has argued that the RO did not respond to a 
timely request for review on appeal so that the claim remains 
pending on appeal.

I.  CUE

Current law provides that a rating decision becomes final if 
the veteran does not timely perfect an appeal of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty 
(LOD), and other issues, will be accepted as correct in the 
absence of CUE.  38 C.F.R. § 3.105(a).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993).  Even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensured, the error 
complained of cannot be CUE.  Id.

In order to find CUE in a prior adjudication, it must be 
determined: (1) that either the correct facts known at the 
time were not before the adjudicator or the law then in 
effect was incorrectly applied, (2) that an error occurred 
based on the record and the law that existed at the time the 
prior decision was made, and (3) that, had the error not been 
made, the outcome would have been manifestly different.  
Grover v. West, 12 Vet. App. 109, 112 (1999); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

If CUE is established, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of CUE, the claimant 
must provide some degree of specificity as to what the 
alleged error is.  In addition, the claimant must offer some 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error, unless it is 
the kind of error that, if true, would be CUE on its face.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. 
at 44.  Mere disagreement as to how the facts were weighed or 
evaluated does not amount to a claim of CUE.  Baldwin, 13 
Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 
Vet. App. at 313.

The veteran filed a claim for service connection for PTB in 
April 1947.  In April 1948, the Manila RO issued a rating 
decision denying service connection for PTB, chronic, 
minimal, inactive, based on a finding that no active PTB was 
demonstrated during active service.  

The Board finds, on a close review of the record, that this 
factual determination was not supportable.

The veteran entered active duty in February 1941.  There is 
no evidence of a pre-service history of PTB.  On July 3, 
1946, he was hospitalized to investigate his complaint of a 
one-month history of chest pain and 4-day history of feeling 
feverish.  A chest X-ray examination conducted that day was 
interpreted as showing an area of soft infiltration in the 
left 1st interspace with a linear shadow extending from the 
left hilar region.  He was given an impression of "Minimal 
tuberculosis, active."  (emphasis added).  However, his 
laboratory testing (including sputum testing) was negative 
and he was noted to be otherwise asymptomatic.  

On one occasion in October 1946 he was noted to have slight 
hemoptysis.  On his discharge in October 1946, the veteran 
was given a final diagnosis of "Tuberculosis, pulmonary, 
reinfection type, LUL, chronic, minimal, inactive."

Importantly, the service department provided an LOD 
determination that the veteran's PTB was incurred in service.  
Additionally, a certificate of disability for discharge 
issued by a Board of Medical Officer determined that chronic, 
reinfection-type inactive PTB had its onset on July 1, 1946, 
that it did not exist prior to entering into active service, 
that it was aggravated by active service, and that it was 
incurred in line of duty.

Additional evidence included a medical certificate from Dr. 
M.D., dated in August 1948 showing chest X-ray findings of 
haziness and linear fibrosis radiating into the left hilum.

The law extant in 1948 specified the findings required for 
the diagnosis of active PTB under 38 C.F.R. § 25.6021-25.  In 
this case, the veteran's diagnosis of active PTB was 
supported by a July 3, 1946 X-ray examination conducted in 
service.  

The many enumerated factors in 38 C.F.R. § 25.6021 were not 
met.  Importantly, however, the provisions of 38 C.F.R. 
§ 25.6024 provided that a diagnosis of active PTB in official 
service records was to be accepted unless subsequently 
revised on the basis of other medical evidence, even if such 
diagnosis did not comply with the provisions of 38 C.F.R. 
§ 25.6021.

Furthermore, the records of Service Departments were to be 
accepted in determining line of duty status of diseases and 
injuries unless considerations set forth in 38 C.F.R. § 35.10 
warranted a different finding.  38 C.F.R. § 2.1066.  Any 
evidence which was properly admissible or acceptable 
according to the practice of the VA and was of such a nature 
competent to demonstrate that the incurrence of disability 
was or was not in line of duty according to conditions 
specified in 35.10 could be used as a basis for adjudications 
despite any official military or naval record with respect to 
manner of incurrence.  Id.

On this record, it appears to the Board that the veteran met 
the criteria for a diagnosis of active PTB in service per the 
provisions of 38 C.F.R. § 25.6024.  Beyond this fact, an LOD 
determination was made that the veteran's PTB was incurred in 
service, and a Board of Medical Officer certified that the 
veteran's chronic, reinfection-type, inactive PTB manifested 
at the time of his discharge from service had its onset in 
service and/or was aggravated in service.  The Board can find 
no basis in law or fact for the denial. 

As there was no competent evidence countering the service 
department's findings, the veteran had established his 
entitlement to service connection for PTB pursuant to the 
evidentiary benefits of 38 C.F.R. § 2.1066.  Thus, the Board 
finds that reversal of the RO's April 1948 denial of service 
connection for PTB is warranted in this case on the basis of 
CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Service 
connection for PTB, therefore, is granted.

II.  Timeliness of appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  It is fundamental that 
appellate review is predicated on an actual case or 
controversy at issue.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994), quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992).  When an issue on appeal becomes moot, the appellate 
tribunal is divested of jurisdiction because there is no 
longer a case or controversy.  See Aronson v. Brown, 7 Vet. 
App. 153 (1994).

As held below, the Board reverses the RO's April 27, 1948, 
rating decision, which denied service connection for PTB, on 
the basis of CUE.  As the service connection issue is 
resolved in the veteran's favor, and the downstream issues of 
assigning a disability rating and effective date of award are 
not before the Board, the issue of whether the RO's April 27, 
1948, rating decision was timely appealed has been rendered 
moot.  See 38 C.F.R. § 3.400(k) (effective date of award 
based on CUE shall be the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision).  See also 38 U.S.C.A. 
§ 5109A(b).  Accordingly, the Board must dismiss this claim 
as there is no longer a controversy at issue.  

III.  The Duty to Notify and the Duty to Assist

The veteran has explicitly waived further development and 
assistance under The Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002).  Moreover, VCAA is not applicable to 
CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  In any event, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.



ORDER

As there was CUE in the RO's April 27, 1948, rating decision 
that denied service connection for PTB, that decision is 
reversed and service connection for PTB is granted.

The claim of whether the RO's April 27, 1948, rating 
decision, which denied service connection for PTB, was timely 
appealed is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


